Alter, Att’y-Gen.,
This department duly received your communication of the 24th ultimo, in which you ask to be advised whether a United States Commissioner is authorized to administer the oath to an application for the registration of a motor-vehicle.
Section 3 of the Motor Vehicle Act of June 30, 1919, P. L. 678, as amended by the Act of May 16, 1921, P. L. 582, provides that the application for a registration of a motor-vehicle, made on a blank provided by the Highway Department, shall contain a “sworn statement” covering certain required information and be signed by the owner.
The Act of May 24, 1901, P. L. 300, authorizes and empowers each and every United States Commissioner duly appointed in and for the Eastern, Western or other district of Pennsylvania, “at or in any place or county within the Commonwealth, to administer oaths and affirmations; to take affidavits ... as fully to all intents and purposes whatsoever, and with like force and effect as . . . any alderman, justice of the peace, notary public . . . within the said Commonwealth is or may hereafter be empowered by law to do, . . . to use his official seal, as such commissioner, in the attestation of all such acts,” and to receive the same fees for such services as other officials receive therefor under the law.
There is nothing in the Motor Vehicle Act requiring that the oath to said “sworn statement” shall be administered by any particular official authorized by law to administer oaths and take affidavits. Jn the absence of such specific requirement, we must conclude that this oath may lawfully be administered by a United States Commissioner duly appointed in and for any district of Pennsylvania, under the general power vested in him by the aforesaid Act of 1901, and you are accordingly so advised.
From Guy H. Davies, Harrisburg, Fa.